Citation Nr: 0711623	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
July 1974 to July 1977, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
PTSD discloses a need for further development prior to final 
appellate review.  

The appellant alleges that he was sexually assaulted by two 
servicemen during basic training in service and that he now 
suffers from PTSD as a result of this assault. See April 2004 
application for compensation.  He also claims that he was 
exposed to explosions and gunfire during training exercises; 
and that this exposure contributed to his development of 
PTSD.  As well, the appellant also implied that he was 
traumatized by the deaths of four friends in a motor vehicle 
accident in 1975-1976 while in service.  In order for service 
connection to be granted for PTSD, the evidence much show (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); 
(2) a link, established by medical evidence, between the 
appellant's current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f)(emphasis added).

In this case, the RO denied the appellant's claim on the 
bases that (1) there was no confirmed medical diagnosis of 
PTSD and (2) there was an absence of evidence to support a 
conclusion of assault as required by 38 C.F.R. § 3.304 (f). 
See rating decisions dated in June 2004 and July 2004.  As to 
the lack of a confirmed medical diagnosis, the appellant 
disputes the RO's finding and asserts that he was told by a 
VA medical provider that he has PTSD. See May 2005 statement 
with VA-Form 9.  The Board has reviewed the appellant's 
claims file, including his medical records, and finds no 
confirmed diagnosis of PTSD listed therein. See June 2005 VA 
medical record ("There are some symptoms of ptsd present, 
but they were not as prominent as those in the schizophrenic 
spectrum")(emphasis added).  However, the claims file also 
contains a statement from the appellant in which he indicated 
that he receives Social Security disability benefits. See 
July 2004 statement.  A printout from the Social Security 
Administration reveals that the appellant in fact receives 
supplemental security income for a disability that began in 
January 1996.  The printout does not indicate the nature of 
the appellant's disability.  Although the Board observes that 
the appellant has indicated he receives Social Security 
disability benefits for schizophrenia (See June 2005 VA 
medical record), one of the issues in this appeal is whether 
the appellant has been diagnosed with PTSD (rather than with 
symptoms of PTSD).  As such, the appellant's Social Security 
Administration records may contain relevant evidence related 
to this appeal.  Thus, they should be associated with the 
claims file and considered by the RO in adjudicating the 
appellant's claim.  

In addition to the foregoing, the Board observes that the 
appellant reported during his June 2005 mental health 
evaluation that he had been hospitalized once in Florida in 
connection with psychiatric symptomatology.  These records 
also are not contained in the claims file.  The RO should 
attempt to obtain these outstanding medical records as well.    

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and in 
compliance Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency in granting the appellant 
disability benefits for a disability that 
apparently began in January 1996. 

3.  The appellant should be requested to 
furnish the complete names and addresses 
of any medical providers who have 
diagnosed and treated him for any 
psychiatric disorder, to include post-
traumatic stress disorder.  In 
particular, the appellant should provide 
the name and address of the hospital 
where he was treated in Florida 
(referenced during his June 2005 mental 
health evaluation).  The appellant should 
be asked to provide specific 
authorizations for the release of medical 
records from the above-referenced list.  
After obtaining the necessary 
authorizations, the RO should associate 
those records with the claims file.  The 
appellant should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the 
RO.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




